Citation Nr: 1810852	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-25 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an effective date earlier than June 20, 2006 for the grant of service connection for coronary artery disease status post coronary artery bypass with residual scar associated with diabetes mellitus type 2 with erectile dysfunction and delayed gastric emptying, to include whether a July 1974 rating decision, which denied service connection for heart disease, involved clear and unmistakable error (CUE).

2. Entitlement to an initial rating for coronary artery disease status post coronary artery bypass with residual scar in excess of 60 percent disabling from June 20, 2006 to January 15, 2008; in excess of 10 percent disabling from January 16, 2008 to June 1, 2009; in excess of 30 percent disabling from June 2, 2009 to October 2, 2013; in excess of 60 percent disabling from October 3, 2013 to June 4, 2014; and in excess of 60 percent disabling since September 1, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to April 1971, including service in Vietnam.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. In November 2016, the Board remanded the appeal for further development. That development has been accomplished, and the appeal is returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). 

In a September 2017 rating decision, the RO assigned a 30 percent rating from June 2, 2009 to October 2, 2013, a 60 percent rating from October 3, 2013 to June 4, 2014, a 100 percent rating from June 5, 2014 to August 31, 2014, and a 60 percent rating since September 1, 2014. The claim on appeal does not include the period during which a total rating was in effect. 

In the November 2016 remand, the Board referred claims for service connection for exhaustion and breathing difficulties to the RO for further action. However, in correspondence dated April 2017, the Veteran and his representative noted his desire not to pursue these claims. 

FINDINGS OF FACT

1. On December 7, 2016, prior to the promulgation of a decision in the appeal, the Board received notice from the Veteran that he wished to withdraw from appellate review the issue of entitlement to an earlier effective date for service connected coronary artery disease status post coronary artery bypass with residual scar associated with diabetes mellitus type 2 with erectile dysfunction and delayed gastric emptying, to include whether a July 1974 rating decision that denied service connection for heart disease involved CUE. 
2. From June 20, 2006 to January 15, 2008, the Veteran's service-connected coronary artery disease status post coronary artery bypass with residual scar was manifested by an LVEF generally measured at 50 percent that resulted in chest pain.

3. From January 16, 2008 to June 1, 2009, the Veteran's service-connected coronary artery disease status post coronary artery bypass with residual scar was manifested by a workload of 8 METs resulting in dizziness and fatigue.

4. From June 2, 2009 to October 2, 2013, the Veteran's service-connected coronary artery disease status post coronary artery bypass with residual scar was manifested by a workload of greater than 5 METs, but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, and with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

5. From October 3, 2013 to June 4, 2014 the Veteran's service-connected coronary artery disease status post coronary artery bypass with residual scar was manifested by an estimated workload of greater than 3 METs but not greater than 5 METs which produced dyspnea and fatigue.

6. Since September 1, 2014 the Veteran's service-connected coronary artery disease status post coronary artery bypass with residual scar was manifested by an estimated workload of greater than 3 METs but not greater than 5 METs which produced dizziness and chest pain. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for an earlier effective date for service connected coronary artery disease status post coronary artery bypass with residual scar associated with diabetes mellitus type 2 with erectile dysfunction and delayed gastric emptying, to include whether a July 1974 rating decision that denied service connection for heart disease involved CUE, by the appellant through his authorized representative have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
2. For the period of June 20, 2006 to January 15, 2008, the criteria for an initial disability rating in excess of 60 percent for the service connected coronary artery disease status post coronary artery bypass with residual scar have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).
 
3. For the period of January 16, 2008 to June 1, 2009, the criteria for an initial disability rating in excess of 10 percent for the service-connected coronary artery disease status post coronary artery bypass with residual scar have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

4. For the period of June 2, 2009 to October 2, 2013, the criteria for an initial disability rating in excess of 30 percent for the service connected coronary artery disease status post coronary artery bypass with residual scar have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

5. For the period of October 3, 2013 to June 4, 2014, the criteria for an initial disability rating in excess of 60 percent for the service connected coronary artery disease status post coronary artery bypass with residual scar have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

6. Since September 1, 2014, the criteria for an initial disability rating in excess of 60 percent for the service connected coronary artery disease status post coronary artery bypass with residual scar have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of Earlier Effective Date/CUE Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 
In the present case, the Veteran withdrew the appeal for earlier effective date for service connected coronary artery disease status post coronary artery bypass with residual scar associated with diabetes mellitus type 2 with erectile dysfunction and delayed gastric emptying, to include whether a July 1974 rating decision that denied service connection for heart disease involved CUE, in a written statement dated December 2016. Specifically, in that statement, the Veteran instructed VA to withdraw the appeal and stated that he was withdrawing this appeal due to lack of evidence to support his claim. Hence, there remain no allegations of errors of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Increased Rating Claim

A. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated January 2008 and August 2010. This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for coronary artery disease. Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, VA treatment records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

B. Analysis

The Veteran contends that his coronary artery disease causes more severe symptomatology than is reflected by his currently-assigned disability ratings.  The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the appeal, the assignment of staged ratings would be necessary.

The Veteran's coronary artery disease is evaluated under Diagnostic Code 7005 of the rating schedule. 38 C.F.R. § 4.104. Under Diagnostic Code 7005, a 10 percent rating requires a workload of greater than 7 METs, but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent. Finally, a 100 percent rating requires chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis. If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability. 38 C.F.R. § 4.100.

1. June 20, 2006 to January 15, 2008

VA medical treatment records dated February 2005 reflect a diagnosis of mild supraventricular and ventricular irritability with LVEF measured at 50 percent. Records dated in July 2007 reflect the Veteran complaining of chest pain and fatigue after exercise. Private medical treatment records dated in December 2007 reflect the Veteran's VLEF measured 55 percent, and records further noted mild hypokinesis of infarcted segments and no evidence for ischemia. The Veteran further reported chest pain at that time. 

After a review of all the lay and medical evidence of record, the Board finds that an initial disability rating in excess of 60 percent is not warranted for the period of June 20, 2006 to January 15, 2008 because the evidence did not show that the Veteran's coronary artery disease meets the 100 percent criteria of Diagnostic Code 7005. From June 20, 2006 to January 15, 2008, the Veteran reported fatigue and chest pain. The evidence shows that his LVEF was measured at 50-55 percent. There was no evidence of chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent. As such, the Veteran's symptoms are more nearly approximated by the 60 percent criteria of Diagnostic Code 7005.
2. January 16, 2008 to June 1, 2009

Having reviewed the record, the Board finds that an initial disability rating in excess of 10 percent is not warranted for the period of January 16, 2008 to June 1, 2009. The record generally shows that the Veteran's coronary artery disease was manifested by a workload of 8 METs that resulted in dizziness and fatigue.

A VA examination report dated January 16, 2008 noted complaints of shortness of breath, dizziness, chest pain, and fatigue which was treated by prescribed medications. Left ventricle function was recorded as normal with mild hypokinesis of infarcted segments and no evidence for ischemia. The examiner estimated the Veteran's METs to be 8. 

After a review of all the lay and medical evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the period of January 16, 2008 to June 1, 2009 because the evidence did not show that the Veteran's coronary artery disease meets the 30 percent criteria of Diagnostic Code 7005. There was no evidence of a workload of greater than 5 METs, but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. As such, the Veteran's symptoms are more nearly approximated by the 10 percent criteria of Diagnostic Code 7005.

3. June 2, 2009 to October 2, 2013

Having reviewed the record, the Board finds that an initial disability rating in excess of 30 percent is not warranted for the period of June 2, 2009 to October 2, 2013. The record generally shows that the Veteran's coronary artery disease was manifested by a workload of greater than 5 but not greater than 7 METs that resulted in syncope.

A VA examination dated January 2008 diagnosed coronary artery disease. The examiner estimated the Veteran's METs to be 8, and he advised against strenuous activity. The examiner referred to a private medical treatment record dated August 2004 which measured the LVEF at 57 percent. VA medical treatment records dated December 2009 reflect the Veteran experiencing syncope episodes and chest pain with continuous medication required. A November 2010 ECG reflects left ventricular hypertrophy. 

A November 2011 VA examination reflects the Veteran's complaints of angina, shortness of breath, dizziness, and fatigue. He further reported chest pain and continuous medication as a result of his disability. The EKG showed no signs of left ventricular hypertrophy or dilatation, and the examiner measured LVEF at 58 percent. The examiner initially measured the Veteran's METs level as greater than 3 but not greater than 5. As these measurements were inconsistent with the ECHO cardiogram, the examiner estimated the Veteran's overall METs as greater than 5 but not greater than 7 METs.  

After a review of all the lay and medical evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the period of June 2, 2009 to October 2, 2013 because the evidence did not show that the Veteran's coronary artery disease meets the 60 percent criteria of Diagnostic Code 7005. 

For the period of June 2, 2009 to October 2, 2013, the Veteran reported angina, shortness of breath, dizziness, and fatigue. The evidence shows that his coronary artery disease resulted in a workload of greater than 5 but not greater than 7 METs and LVEF readings generally varied from 57 percent to 58 percent. There was no evidence of a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, and no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. As such, the Veteran's symptoms are more nearly approximated by the 30 percent criteria of Diagnostic Code 7005.

4. October 3, 2013 to June 4, 2014

An October 3, 2013 VA examination report reflects the Veteran reported dyspnea and fatigue. The examiner noted mild left ventricular hypertrophy, diagnosed non-chronic congestive heart failure with one episode within the past year, and measured the Veteran's METs greater than 3 METs but not greater than 5 METs. The examiner recorded LVEF at 56 percent. 

Medical treatment records for this time period reflect continuing care for the Veteran's coronary artery disease with medication but do not note evidence of chronic congestive heart failure or a workload of 3 METs or less.

Having reviewed the record, the Board finds that an initial disability rating in excess of 60 percent is not warranted for the period of October 3, 2013 to June 4, 2014. The record generally shows that the Veteran's coronary artery disease was manifested by a workload of greater than 3 but not greater than 5 METs that resulted in dyspnea and fatigue, and his LVEF was 56 percent. There was no evidence of chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent. As such, the Veteran's symptoms are more nearly approximated by the 60 percent criteria of Diagnostic Code 7005.

5. Since September 1, 2014

A June 2015 VA examination report reflects the use of continuous medication to control the Veteran's heart condition. The examiner noted the Veteran did not suffer from congestive heart failure but did have a first degree atrioventricular block. The Veteran reported dyspnea and dizziness. The examiner noted that the Veteran's coronary artery disease was manifested by greater than 3 METs but not greater than 5 METs. Further, the examiner noted a November 2012 echocardiogram and measured the LVEF percentage as 60-65 percent.   

Medical treatment notes record continuous medication prescribed for the Veteran's heart disability as well as the Veteran's complaints of dizziness and chest pain. A May 2015 treatment record described the Veteran's heart disease as stable and notes his echocardiogram as normal.

After a review of all the lay and medical evidence of record, the Board finds that an initial disability rating in excess of 60 percent is not warranted since September 1, 2014 because the evidence did not show that the Veteran's coronary artery disease meets the 100 percent criteria of Diagnostic Code 7005. Since September 1, 2014, the Veteran reported dyspnea, dizziness, and chest pain. The evidence shows that his coronary artery disease resulted in a workload of greater than 3 but not greater than 5 METs, and LVEF was measured at 60-65 percent. There was no evidence of chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent. As such, the Veteran's symptoms are more nearly approximated by the 60 percent criteria of Diagnostic Code 7005.

6. Additional Considerations

The Board recognizes the Veteran's assertions that his heart disability is more severely disabling than the currently-awarded disability ratings reflect. The evidence of record, however, does not support these contentions, nor is the Veteran competent to state the current severity of his heart disease to the extent it requires medical measurements and opinion. Indeed, he is competent to describe his symptoms such as dizziness and chest pain, which has been taken into account, but he is not competent to determine his workload in METs. 

There are no other diagnostic criteria under which the Veteran's service-connected coronary artery disease would be more appropriately evaluated, as he does not have other heart conditions such as endocarditis, pericarditis, syphilitic heart disease, or hypertensive heart disease. See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7004 and 7006-7123 (2017).

The preponderance of the evidence is against the claim for an initial disability rating higher than 60 percent from June 20, 2006 to January 15, 2008; higher than 10 percent from January 16, 2008 to June 1, 2009; higher than 30 percent from June 2, 2009 to October 2, 2013; higher than 60 percent from October 3, 2013 to June 4, 2014; and higher than 60 percent since September 1, 2014 for the Veteran's service-connected coronary artery disease status post coronary artery bypass with residual scar. There is no doubt to be resolved, and higher initial ratings are not warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.
The Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.


ORDER

The appeal for an effective date earlier than June 20, 2006 for the grant of service connection for coronary artery disease status post coronary artery bypass with residual scar associated with diabetes mellitus type 2 with erectile dysfunction and delayed gastric emptying, to include whether a July 1974 rating decision, which denied service connection for heart disease, involved CUE is dismissed.

Entitlement to an initial rating for coronary artery disease status post coronary artery bypass with residual scar in excess of 60 percent disabling from June 20, 2006 to January 15, 2008 is denied.

Entitlement to an initial rating for coronary artery disease status post coronary artery bypass with residual scar in excess of 10 percent disabling from January 16, 2008 to June 1, 2009 is denied.

Entitlement to an initial rating for coronary artery disease status post coronary artery bypass with residual scar in excess of 30 percent disabling from June 2, 2009 to October 2, 2013 is denied.

Entitlement to an initial rating for coronary artery disease status post coronary artery bypass with residual scar in excess of 60 percent disabling from October 3, 2013 to June 4, 2014 is denied.


(CONTINUED ON NEXT PAGE)
Entitlement to an initial rating for coronary artery disease status post coronary artery bypass with residual scar in excess of 60 percent disabling since September 1, 2014 is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


